DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending in the application and have been examined.

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 3/25/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of 1/25/2022 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Herd (Reg. No. 73,387) on 6/29/2022.

The application has been amended as follows: 
In claim 1, line 1, replace, “system for internal combustion engine” with “system for an internal combustion engine”
In claim 8, lines 3-4, replace “first flow protuberance” with “the first flow protuberance”

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: McMullen (US 4,561,395) hereinafter McMullen, Dell (US 2,192,543), and Janus (US 2,919,028) are the closest prior art of record. McMullen discloses an oil filtration system which utilizes a dipstick tube to access engine oil. Dell discloses a combined oil gauge with an oil filter to prevent loose material from entering the opening. Janus discloses a combined oil depth gauge with a filter which catches oil that is splashed on the tube and filters it before returning to the pan. However, McMullen, Dell, or Janus, either alone or in combination anticipate or render obvious:
In claim 1, “a housing defining an internal cavity, a tube axis extending along the first flow passageway; an oil treatment apparatus disposed in the internal cavity; and a retainer coupled to the housing, the retainer comprising an elongated first flow protuberance insertably received through the oil treatment apparatus and fluidly coupled to the first flow passageway of the dipstick tube.” McMullen does not anticipate the claimed limitations because the dipstick tube does not incorporate a housing defining an internal cavity since the filter apparatus is a separate structure. Dell discloses many of the components cited in claim 1, however, it would require impermissible hindsight to rearrange the structure to anticipate the limitations of claim 1 since the respective apparatuses operate differently. For example, the filter (Item 23) of Dell covers what would be the housing (Item 14) while in the instant claims, the filter is disposed within the housing. Finally, Janus does not anticipate a retainer with an elongated first flow protuberance insertably received through the oil treatment apparatus, as the filter of Janus receives a flow of oil through cutouts which receive splashed oil. There is no motivation to combine the prior art of record to reach the current invention as doing so would teach away from the prior art.
In claim 18, “lower seal punctured by inlet flow protuberances and retainer flow protuberance and upper seal punctured by retainer flow protuberance; an elongated dipstick tube comprising a tubular body defining a first section of an oil return passageway fluidly coupled to an oil sump of the engine, and a diametrically enlarged cylindrical filter housing defining a first internal cavity; an oil filter disposed in the first internal cavity, the oil filter having an annular body defining a central oil return chamber; and a tubular retainer coupled to the housing and defining a second internal cavity, the retainer comprising a hollow body including a cantilevered tubular oil return protuberance defining a second section of the oil return passageway; the oil return protuberance extending through the oil filter to the dipstick tube such that the second section of the oil return passageway is directly fluidly coupled to the first section of the oil return passageway of the dipstick tube.” Similar to claim 1, McMullen discloses a separate filter unit, not a part of the dipstick assembly. Janus and Dell both disclose a filter and flow path with a different configuration. Additionally, claim 18 includes a filter with an upper and lower seal punctured by a retainer flow protuberance. The filters described by Dell and Janus would not benefit from the addition of a seal and therefore there would be no motivation to modify the references to teach the claimed limitation.
In claim 20, “providing a dipstick tube including a first flow passageway fluidly coupled to an oil sump of the engine and an enlarged oil filter housing defining an upwardly open first cavity, and a tubular retainer defining a second internal cavity and including a cantilevered tubular flow protuberance defining a second flow passageway; inserting an annular oil filter in the first cavity of the oil filter housing, the oil filter comprising a central chamber sealed at top and bottom ends by an upper seal and a lower seal respectively; coupling the retainer to the oil filter housing; inserting the flow protuberance of the retainer through the central and the upper and lower seals; and coupling the flow protuberance to the dipstick tube to establish fluid communication between the second internal cavity of the retainer and the first flow passageway of the dipstick tube.” Claim 20 is allowed for similar reasons as claim 18.
Claims 2-17, and 19 are allowed based on their dependence on an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747